Citation Nr: 0309408	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right ankle injury, with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefit 
sought on appeal.

In addition, the veteran, in his July 1999 VA Form 9 (Appeal 
to the Board of Veteran's Appeals), appeared to raise claims 
of service connection for his left ankle, low back, and 
knees, to include as secondary to his right ankle disorder.  
However, the record does not reflect any further development 
of these issues, or final adjudication on these matters.  
Therefore, these issues are referred to the RO for 
appropriate action.


REMAND

The veteran claims entitlement to an increased disability 
evaluation for residuals of a right ankle injury, with 
traumatic arthritis, on the basis that he experiences pain, 
instability, and stiffness.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claims.  Nonetheless, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO.

A preliminary review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining additional VA examinations and 
private medical records identified by the veteran.  However, 
a recent opinion from the United States Court of Appeals for 
the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is 
invalid because it permits the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of that evidence.  See Disabled 
American Veterans, et. al. v. Principi, No. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  The Court explained that, 
when the Board obtained and considered evidence that was not 
before the RO, an appellant has no means to obtain one review 
on appeal to the Secretary, because the Board is the only 
appellate tribunal under the Secretary.  Therefore, it 
appears that evidence obtained by the Board cannot be 
considered by the Board as an initial matter.  

In addition, subsequent to the aforementioned development, in 
December 2002, the veteran submitted a statement indicating 
that he had seen several physicians at the VA medical center 
with regard to his right ankle pain.  However, no additional 
VA treatment records for the time period from May 1998 to the 
present have been submitted and there is no evidence that the 
RO attempted to obtain these treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  Accordingly, 
any additional medical records related to the veteran's right 
ankle disorder should be associated with the veteran's claims 
file.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  At a minimum, the RO is 
requested to send the veteran notice of 
the provisions of the VCAA, the kind of 
information needed from him, and what he 
could do to help his claims, as well as 
his and the VA's responsibilities in 
obtaining evidence.  

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his right ankle 
disorder.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, particularly records from 
the Wilkes-Barre VA Medical Center for 
the period of May 1998 to the present.

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




